                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE


 UNITED STATES OF AMERICA,                        )
                                                  )
       Plaintiff,                                 )          No. 7:19-CR-23-REW-EBA
                                                  )
 v.                                               )
                                                  )                    ORDER
 LOIS SPEARS,                                     )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       After conducting Rule 11 proceedings, see DE 286 (Minute Entry), Judge Atkins

recommended that the undersigned accept Defendant Lois Spears’s guilty plea and adjudge her

guilty of the lesser included offense of Count One of the Indictment (DE 1). See DE 289

(Recommendation). Judge Atkins expressly informed Spears of the right to object to the

recommendation and to secure de novo review from the undersigned. See id. at 2–3. The

established, 3-day objection deadline has passed, and no party has objected.

       The Court is not required to “review . . . a magistrate’s factual or legal conclusions, under

a de novo or any other standard, when neither party objects to those findings.” Thomas v. Arn, 106

S. Ct. 66, 472 (1985); see also United States v. Walters, 638 F.2d 947, 949–50 (6th Cir. 1981)

(holding that a failure to file objections to a magistrate’s judge’s recommendation waives the right

to appellate review); Fed. R. Crim. P. 59(b)(2)–(3) (limiting de novo review duty to “any

objection” filed); 28 U.S.C. § 636(b)(1) (limiting de novo review duty to “those portions” of the

recommendation “to which objection is made”).
       The Court thus, with no objection from any party and on full review of the record,

ORDERS as follows:

       1. The Court ADOPTS DE 289, ACCEPTS Spears’s guilty plea, and ADJUDGES

           Defendant guilty of the specified (289 ¶4) lesser included offense of Count One of the

           Indictment;

       2. The Court CANCELS the trial as to this Defendant; and

       3. The Court will issue a separate sentencing order.1

       This the 2nd day of June, 2021.




1
 At the hearing, Judge Atkins remanded Spears to custody. See DE 286. The Court, thus, sees no
need to further address detention, at this time. Her detained status will persist pending sentencing.
